IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 39540/39541

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 440
                                                 )
       Plaintiff-Respondent,                     )      Filed: April 9, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
DREW MICHAEL WILLIAMS,                           )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order revoking probation and requiring execution of unified sentence of five
       years, with two years determinate, for possession of a controlled
       substance, affirmed; order revoking probation and requiring execution of
       concurrent, unified sentence of five years, with three years determinate, for
       stalking in the first degree, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In docket number 39540, Drew Michael Williams pled guilty to possession of a
controlled substance, methamphetamine.       Idaho Code § 37-2732(c)(1).        The district court
imposed a unified sentence of five years, with two years determinate, and retained jurisdiction.
At the conclusion of the period of retained jurisdiction, the district court suspended the sentence
and placed Williams on probation. Almost two years later, Williams admitted to violating the
terms of his probation and incurred a new criminal charge in docket number 39541.




                                                1
       In docket number 39541, Williams pled guilty to stalking in the first degree.
I.C. §§ 18-7905(a) and/or (e), 18-7906. The district court sentenced Williams to a unified term
of five years, with three years determinate, and ordered the sentence to run concurrently with
Williams’ sentence in docket number 39540.
       The district court revoked probation in docket number 39540 and retained jurisdiction in
both cases. After a period of retained jurisdiction, the district court suspended the sentences and
placed Williams on probation in both cases. Shortly thereafter, Williams was found to have
violated several terms of his probation. The district court consequently revoked probation and
executed the underlying sentences in both cases. Williams filed Idaho Criminal Rule 35 motions
for reduction of his sentences, which the district court denied. Williams now appeals from both
cases, which are consolidated on appeal, contending the district court abused its discretion by
revoking probation and failing to sua sponte reduce his sentences.
       Williams also challenges the Idaho Supreme Court’s order denying his motion to
augment the record on appeal. After the appellate record was settled, Williams filed a motion to
augment the record on appeal with the unprepared transcript of the first retained jurisdiction
review hearing in docket number 39540. The State objected, and the Idaho Supreme Court
denied the motion.
       In his briefs, Williams contends the denied transcript is needed for this Court to properly
review the issues on appeal and that, by denying his motion to augment the record on appeal, the
Idaho Supreme Court violated his rights to due process, equal protection, and effective assistance
of counsel. We recently addressed a nearly identical argument in State v. Morgan, 153 Idaho
618, 620, 288 P.3d 835, 837 (Ct. App. 2012) where we said:
               We begin by disclaiming any authority to review and, in effect, reverse an
       Idaho Supreme Court decision on a motion made prior to assignment of the case
       to this Court on the ground that the Supreme Court decision was contrary to the
       state or federal constitutions or other law. Such an undertaking would be
       tantamount to the Court of Appeals entertaining an “appeal” from an Idaho
       Supreme Court decision and is plainly beyond the purview of this Court.
       Nevertheless, if a motion is, in effect, renewed by the movant, and new
       information or a new or expanded basis for the motion is presented to this Court
       that was not presented to the Supreme Court, we deem it within the authority of
       this Court to evaluate and rule on the renewed motion in the exercise of our
       responsibility to address all aspects of an appeal from the point of its assignment
       to this Court. Such may occur, for example, if the completed appellant’s and/or
       respondent’s briefs have refined, clarified, or expanded issues on appeal in such a


                                                2
       way as to demonstrate the need for additional records or transcripts, or where new
       evidence is presented to support a renewed motion.

       Williams has not filed with this Court a renewed motion to augment the record, nor has
he presented this Court in his briefing any significant new facts or justification for augmentation
beyond that already advanced in his motion to the Supreme Court. He is, in substance, asking us
to determine that the Idaho Supreme Court violated constitutional law by denying his motion.
As that is beyond the scope of our authority, we will not address the issue further.
       We now turn to the crux of Williams’ appeal and review the district court’s orders
revoking Williams’ probation and executing the underlying sentences. It is within the trial
court’s discretion to revoke probation if any of the terms and conditions of the probation have
been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122 Idaho 324, 325, 834 P.2d 326, 327
(Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772 P.2d 260, 261 (Ct. App. 1989); State
v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App. 1988). In determining whether to
revoke probation, a court must examine whether the probation is achieving the goal of
rehabilitation and consistent with the protection of society. State v. Upton, 127 Idaho 274, 275,
899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834 P.2d at 327; Hass, 114 Idaho
at 558, 758 P.2d at 717. A decision to revoke probation will be disturbed on appeal only upon a
showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327.
       After a probation violation has been established, the court may order that the suspended
sentence be executed or, in the alternative, the court is authorized under Idaho Criminal Rule 35
to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at 327; State v. Marks, 116 Idaho
976, 977, 783 P.2d 315, 316 (Ct. App. 1989). Sentencing is also a matter for the trial court’s
discretion. Both our standard of review and the factors to be considered in evaluating the
reasonableness of a sentence are well established and need not be repeated here. See State v.
Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106
Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568,
650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence, we consider the
defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our


                                                 3
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking Williams’ probation or in
ordering execution of Williams’ underlying sentences without modification. Therefore, the
orders revoking probation and directing execution of Williams’ previously suspended sentences
are affirmed.




                                                4